Case: 12-7170      Document: 22       Page: 1    Filed: 04/26/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   FRANK MORENO, JR.,
                     Claimant-Appellant,

                                 v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                          2012-7170
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 10-1314, Judge Ronald M. Holda-
 way.
   Before RADER, Chief Judge, DYK and WALLACH, Circuit
                         Judges.
 PER CURIAM.
                           ORDER
     Frank Moreno, Jr., responds to the court’s order di-
 recting him to show cause why this appeal should not be
 dismissed as untimely. The Secretary also responds,
 arguing that Mr. Moreno’s appeal should be dismissed as
 untimely.
     The Court of Appeals for Veterans Claims entered
 judgment in this case on April 24, 2012. That court
Case: 12-7170       Document: 22    Page: 2    Filed: 04/26/2013




 2                             FRANK MORENO, JR.   v. SHINSEKI

 received Moreno’s notice of appeal on August 6, 2012, 104
 days after the date of the judgment.
     Any appeal from the Court of Appeals for Veterans
 Claims must be received within 60 days of the date of
 entry of judgment.        38 U.S.C. § 7292(a); 28 U.S.C.
 § 2107(b); Fed. R. App. P. 4(a)(1). The statutory deadline
 for taking an appeal to this court is jurisdictional and
 mandatory. See Bowles v. Russell, 551 U.S. 205, 209
 (2007); see also Henderson v. Shinseki, 131 S. Ct. 1197,
 1204-05 (2011) (noting Congress’s intent to impose the
 same jurisdictional restrictions on an appeal from the
 Veterans Court to the Federal Circuit as on an appeal
 from a district court to a court of appeals).
     In his response, Mr. Moreno notes that he is blind and
 does “not move (literally and figuratively) as fast as
 others.” The Supreme Court has made clear, however,
 that there are no exceptions to the rule that an untimely
 appeal to this court must be dismissed. Bowles, 551 U.S.
 at 213-14; see also International Rectifier Corp. v. IXYS
 Corp., 515 F.3d 1353, 1357–58 (Fed.Cir.2008) (“In Bowles,
 the Supreme Court emphasized the jurisdictional nature
 of notices of appeal and held that the jurisdictional rules
 lack equitable exceptions.”). Because this appeal was not
 received within the statutory period, we must dismiss.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) Each side shall bear its own costs.
     (3) All pending motions are moot.
Case: 12-7170   Document: 22        Page: 3   Filed: 04/26/2013




  FRANK MORENO, JR.   v. SHINSEKI                          3


                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk

 s25